Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2005

Cent PA Teamsters v. Power Pkg
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2867




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Cent PA Teamsters v. Power Pkg" (2005). 2005 Decisions. Paper 431.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/431


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                    No. 04-2867


                         CENTRAL PENNSYLVANIA
                        TEAMSTERS PENSION FUND;
                          JOSEPH J. SAMOLEWICZ

                                        v.

                          POWER PACKAGING, INC.,
                                      Appellant


                   Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 03-cv-02626)
                   District Judge: Honorable James K. Gardner


                           Argued September 29, 2005

             Before: RENDELL, FUENTES and WEIS, Circuit Judges.

                            (Filed October 12, 2005)




Andrew N. Howe [ARGUED]
Hartman, Hartman, Howe & Allerton
2901 St. Lawrence Avenue
P.O. Box 4429
Reading, PA 19606-0129
  Counsel for Appellant
Frank C. Sabatino [ARGUED]
Jo Bennett
Stevens & Lee
1818 Market Street, 29 th Floor
Philadelphia, PA 19103
   Counsel for Appellee




                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       Power Packaging, Inc. (“Power Packaging”) appeals the District Court’s grant of

summary judgment in favor of Central Pennsylvania Teamsters Pension Fund (the

“Fund”) and Joseph J. Samolewicz, the Fund’s administrator. The District Court held

that the provisions of two collective bargaining agreements that concern Power

Packaging’s obligations to contribute to the Fund on behalf of its employees clearly and

unambiguously require Power Packaging to make contributions on behalf of workers that

it leases from staffing agencies. Because we disagree, and, in fact, conclude that the

pension provisions clearly and unambiguously limit Power Packaging’s contribution

obligations to employees that are on its payroll, and thereby exclude leased workers, we

will reverse and direct the District Court to enter summary judgment in favor of Power

Packaging.

       The District Court had jurisdiction under sections 502 and 515 of the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1132 and 1145, section 301(a) of the


                                             2
Labor Management Relations Act, 29 U.S.C. § 185(a), and the federal common law, 28

U.S.C. § 1331. In an appeal from a grant of summary judgment, we exercise jurisdiction

pursuant to 28 U.S.C. § 1291, and our review of the District Court’s order is plenary.

Teamsters Indus. Employees Welfare Fund v. Rolls-Royce Motor Cars, Inc., 989 F.2d

132, 135 (3d Cir. 1993).

       As we write solely for the parties, who are familiar with the factual and procedural

background, we will discuss only the legal issue presented and related material facts.

       The parties agree that Power Packaging’s pension fund contribution obligations

for the years for which the Fund seeks delinquent contributions are governed by two

collective bargaining agreements between Power Packaging and Teamsters Local Union

No. 429. Cent. Pa. Teamsters Pension Fund v. Power Packaging, Inc., No. 03-CV-

02626, slip op. at 2 (E.D. Pa. May 24, 2004). The pension fund contribution provisions

of the agreements are identical. The relevant portions of those provisions read as

follows:

       Section 2. Eligibility of Employees.

       a.     All existing eligible Employees, and all new eligible Employees shall
              be eligible for participation in and for contributions to the Fund after
              they have been on the payroll of the Employer for thirteen (13) weeks.

       b.     In determining the initial thirteen (13) week period, a new Employee
              shall be deemed to be on the payroll of the Employer each week he is
              assigned and works three (3) separate work periods during one (1)
              work week, or is assigned and works twenty (20) hours or more in less
              than three (3) separate work periods during one (1) work week.


                                              3
Id. at 6-7.

       The District Court read Section 2.b to “render[ ] an employee who is not

technically on defendant’s payroll nonetheless eligible for pension contributions if he is

‘deemed’ to be on the payroll.” Id. at 16. Citing Schaffer v. Eagle Industries, Inc., 726 F.

Supp. 113, 117-18 (E.D. Pa. 1989), the District Court concluded that leased workers

could be considered Power Packaging employees. Id. Under the District Court’s logic,

then, the leased workers could be “deemed” to be on Power Packaging’s payroll for

pension contribution purposes. Id. at 17.

       We are unpersuaded by the District Court’s analysis. A plain reading of Section

2.a reveals that Power Packaging employees are not eligible for participation in or

contributions to the Fund until after “they have been on the payroll of the Employer for

thirteen (13) weeks.” Section 2.b, on which the District Court relied, does not “deem”

otherwise non-payroll employees to be “on the payroll” and thus render them eligible for

contributions. Rather, that section provides the calculation method for the thirteen-week

period, which payroll employees must satisfy before they become eligible. Section 2.b’s

scope is expressly limited to defining the requirements for reaching Section 2.a’s thirteen-

week threshold:

       In determining the initial thirteen (13) week period, a new employee shall be
       deemed to be on the payroll of the Employer each week he is assigned and
       works three (3) separate work periods during one (1) work week, or is assigned
       and works twenty (20) hours or more in less than three (3) separate work
       periods during one (1) work week.



                                             4
Read this way, Section 2.b narrows, rather than expands, the class of Eligible Employees.

It is not enough for an employee to be “on the payroll” for thirteen weeks in order to

qualify for contributions; that employee must (1) be on the payroll and (2) satisfy Section

2.b’s minimum work period or hour requirements for thirteen weeks before Power

Packaging is obligated to contribute to the Fund on his behalf.

       We conclude that the relevant language of the pension fund contribution

provisions in the collective bargaining agreements at issue is clear. Power Packaging is

required to contribute to the Fund only on behalf of those employees who satisfy all of the

requirements set forth in Sections 2.a and 2.b of those provisions. Because the leased

workers in this case are not on Power Packaging’s payroll, they fail to meet Section 2.a’s

initial payroll requirement. Power Packaging is therefore not required to contribute to the

Fund on the leased workers’ behalf.

       We will accordingly reverse the District Court’s grant of summary judgment to the

Fund and Samolewicz and remand the case to the District Court with instructions to grant

summary judgment in favor of Power Packaging.




                                             5